U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J, Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

December 4, 2019

BY ECF

The Honorable Naomi Reice Buchwald

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, New York 10007

Re: United States vy. Albert Atkins, 19 Cr. 279 (NRB)

Dear Judge Buchwald,

    
  
 
  
  

wive

Cc A

rs

The Government writes respectfully to seek, with the consent of the defendant, a two-week
adjournment of the status conference scheduled for December 5, 2019 at 3:15 pm. The
Government is currently engaged in active discussions with defense counsel regarding a pretrial
disposition, and we do not believe that we will have a substantive update for the Court b
tomorrow. Accordingly, we seek a short adjournment with the expectation that we will be able t

. . bar
provide the Court with an update in two weeks. ‘Dect

23, 2014

The Government also moves to exclude time between now and the newly scheduled| «* So-9
conference date so that the parties can continue to engage in discussions regarding a pretrial

disposition. havgt fiewe

Respectfully submitted, hee
fact 5 pee 7
GEOFFREY S. BERMAN

ASDT
United States Attorney / asf 2

 

Ni Qian
Assistant United States Attorney
(212) 637-2364

 
